Title: To George Washington from Joseph Anderson, 7 January 1791
From: Anderson, Joseph
To: Washington, George



Sir
Philada 7th Jany 1791

Although extremely unwilling to take up one moment of your Excellencys time the whole of which must be necessarily employed in the more momentous affairs of State; Yet I am taught to believe, that the Respectful address of a Soldier will never be Ungrateful to the ears of his General.
When I last had the Honor of addressing your Excellency; I endeavored to aduce a chain of circumstances, respecting my Public account, which I had a hope, might lead to a belief that my Public accounts, had in Effect been setled.
If aught in that address, either as to the Language or Tense of it, was incompatible, with the Respect, I owe your Excellency; I most Humbly crave your Excellency’s forgiveness, and beg leave to assure you Sir, that no error of the Heart, will ever permit me to swerve, from the deference and respect your dignity and Character demand.
I must beg your Excellencys indulgence, for again troubling you, on the Subject of business, in which I am alone interested. Immediately after I presented my last letter to your Excellency, at New York, in the month of June; I left the City with intention to Recover my Pay Books and make a final settlement of my accounts with the General Pay Office. But after a long search and finding my books, I found a settlement—with the present Commissioner impracticable; as one of the Pay Books, (by some fatality) had receipts torn out of it, to the amount of near fifty thousand Dollars. Under this Misfortune I have been necessitated to Memorialize Congress—Of which I beg leave to acquaint your Excellency.

I formerly gave your Excellency an account of the manner in which I conceived my Public account had been settled.
I now beg leave to suggest a Reason, why it might have remained unclosed. By what Remain of my Receipt books, it appears, that I have receiv’d from the General Pay Office and paid to the Regiment, upwards of twenty thousand dollars, more than I am charged with. To this Circumstance, I apprehend it may be owing that my accounts in the General Pay Office, Remain open—Mr Pearce probably not being able to satissfy himself respecting it, or to account to the Public, for so great a difference, between the sums charg’d to me as Pay Master, and the sums for which, I then had reciepts—which I apprehend Mr Pearce must have noticed, when going over my Pay books, with the Pay Master whom I supposed had finally setled my accounts—To account to your Excellency how the mistake of twenty thousand Dollars, might have happened; I am necessitated to mention, that in the Campaign of Eighty (at the instance of the field officers) (tho their Pay Master) I took Command of a Company of Light infantry, under the Marquis de la Fayette; the nature of this Campaign, Precluded the Regular System of filing abstracts of Pay; I was therefore Obliged to draw the money for the Regiment on Account, and sometimes through the Channel of other officers. The sum in which the mistake has happened, was drawn by Colonel Barber, on a warrant from your Excellency, bearing date the twenty eighth day of August, seventeen hundred and eighty, but it is not charged to me as Pay Master nor has it ever been accounted for by Colonel Barbers Agent on Settlement of his account with the United States—Of those circumstances, I have obtained a Certificate which I would now inclose to your Excellency, but have been obliged to lay it, with other documents, before the Secretary at War, to whom, Congress have refered my Memorial—Conscious of never having designedly neglected my duty in any Public Character, and being much hurt, at the Circumstances of appearing a Delinquent, respecting my Public account, I beg your Excellencys indulgence, for attempting to account in the most probable manner for the Cause; and hope your Excellency will acquit me, of any Voluntary Omission; my Reputation aided by Humble Abilities, being now, my sole dependence—I would therefore beg leave to acquaint your Excellency that should I succeed, with Congress,

in obtaining a settlement of my Public account, I mean with Humble hope once more to offer myself, to your Excellencys Patronage, for such Public appointment (if any should then be Vacant) as your Excellency may think proper to Confer—I would beg leave to Observe it has been suggested to me, that the Office of a Judge (in the Government South of the Ohio,) for which I formerly Solicited your Excellency, is at present Vacant, by the Resignation of Mr Perry; If it shou’d remain so, until the settlement of my Public account is Effected—I hope your Excellency, will not think me presumptious, if I Again Solicit you, for that Appointment.
My fortune at present, is Humble, my real friends are Consequently few, and I have never yet mov’d, in the Sunshine of favour. with every Sentiment, of the most pure Respect, I am your Excellency’s most Obedt Servt

Joseph Anderson

